
	
		II
		Calendar No. 102
		112th CONGRESS
		1st Session
		S. 1343
		[Report No. 112–35]
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2011
			Mr. Bingaman, from the
			 Committee on Energy and Natural
			 Resources, reported the following original bill; which was
			 read twice and placed on the calendar
		
		A BILL
		To provide for the conduct of an analysis of the impact
		  of energy development and production on the water resources of the United
		  States, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Energy and Water Integration Act
			 of 2011.
		2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of Energy.
		3.Energy water
			 nexus study
			(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary, in consultation with the Secretary of the Interior and
			 the Administrator of the Environmental Protection Agency, shall enter into an
			 arrangement with the National Academy of Sciences under which the Academy shall
			 conduct an in-depth analysis of the impact of energy development and production
			 on the water resources of the United States.
			(b)Scope of
			 study
				(1)In
			 generalThe study described in subsection (a) shall be comprised
			 of each assessment described in paragraphs (2) through (4).
				(2)Transportation
			 sector assessment
					(A)In
			 generalThe study shall include a lifecycle assessment of the
			 quantity of water withdrawn and consumed in the production of transportation
			 fuels, or electricity used as a fuel source, to evaluate the ratio that—
						(i)the
			 quantity of water withdrawn and consumed in the production of transportation
			 fuels (measured in gallons), or electricity (measured in kilowatt-hours); bears
			 to
						(ii)the total
			 distance (measured in miles) that may be traveled as a result of the
			 consumption of transportation fuels, or electricity.
						(B)Scope of
			 assessment
						(i)In
			 generalThe assessment shall include, as applicable—
							(I)the exploration
			 for, and extraction or growing of, energy feedstock;
							(II)the processing
			 of energy feedstock into transportation fuel;
							(III)the generation,
			 transportation, and storage of electricity for transportation; and
							(IV)the conduct of
			 an analysis of the efficiency with which the transportation fuel is
			 consumed.
							(ii)FuelsThe
			 assessment shall contain an analysis of transportation fuel sources,
			 including—
							(I)domestically
			 produced crude oil (including products derived from domestically produced crude
			 oil);
							(II)imported crude
			 oil (including products derived from imported crude oil);
							(III)domestically
			 produced natural gas (including liquid fuels derived from natural gas);
							(IV)imported natural
			 gas (including liquid fuels derived from natural gas);
							(V)oil shale;
							(VI)tar
			 sands;
							(VII)domestically
			 produced corn-based ethanol;
							(VIII)imported
			 corn-based ethanol;
							(IX)advanced
			 biofuels (including cellulosic- and algae-based biofuels);
							(X)coal to liquids
			 (including aviation fuel, diesel, and gasoline products);
							(XI)electricity
			 consumed in—
								(aa)fully electric
			 drive vehicles;
								(bb)plug-in hybrid
			 vehicles; and
								(cc)hydrogen;
			 and
								(XII)any reasonably
			 foreseeable combination of any transportation fuel source described in
			 subclauses (I) through (XI).
							(3)Electricity
			 sector assessment
					(A)In
			 generalThe study shall include a lifecycle assessment of the
			 quantity of water withdrawn and consumed in the production of electricity to
			 evaluate the ratio that—
						(i)the
			 quantity of water used and consumed in the production of electricity (measured
			 in gallons); bears to
						(ii)the quantity of
			 electricity that is produced (measured in kilowatt-hours).
						(B)Scope of
			 assessmentThe assessment shall include, as applicable—
						(i)the
			 exploration for, or extraction or growing of, energy feedstock;
						(ii)the processing
			 of energy feedstock for electricity production; and
						(iii)the production
			 of electricity.
						(C)Generation
			 typesThe assessment shall contain an evaluation and analysis of
			 electricity generation facilities that are constructed in accordance with
			 different plant designs (including different cooling technologies such as
			 water, air, and hybrid systems, and technologies designed to minimize carbon
			 dioxide releases) based on the fuel used by the facility, including—
						(i)coal;
						(ii)natural
			 gas;
						(iii)oil;
						(iv)nuclear
			 energy;
						(v)solar
			 energy;
						(vi)wind
			 energy;
						(vii)geothermal
			 energy;
						(viii)biomass;
						(ix)the beneficial
			 use of waste heat; and
						(x)any
			 reasonably foreseeable combination of any fuel described in clauses (i) through
			 (ix).
						(4)Assessment of
			 additional impactsIn addition to the impacts associated with the
			 direct use and consumption of water resources in the transportation and
			 electricity sectors described in paragraphs (2) and (3), the study shall
			 contain an identification and analysis of any unique water impact associated
			 with a specific fuel source, including an impact resulting from—
					(A)any extraction or
			 mining practice;
					(B)the
			 transportation of feedstocks from the point of extraction to the point of
			 processing;
					(C)the
			 transportation of fuel and power from the point of processing to the point of
			 consumption; and
					(D)the location of a
			 specific fuel source from specific geographical regions, including coastal
			 regions.
					(c)Report to
			 SecretaryNot later than 18 months after the date of enactment of
			 this Act, the National Academy of Sciences shall submit to the Secretary a
			 report that contains a summary of the results of the study conducted under this
			 section.
			(d)Availability of
			 Results of StudyOn the date on which the National Academy of
			 Sciences completes the study under this section, the National Academy of
			 Sciences shall make available to the public the results of the study.
			4.Power plant
			 water and energy efficiency
			(a)In
			 GeneralTo protect water supplies and promote the efficient use
			 of water in the electricity production sector, the Secretary, in consultation
			 with the Secretary of the Interior and the Administrator of the Environmental
			 Protection Agency, shall conduct a study to identify alternative technologies
			 and related strategies to optimize water and energy efficiency in the
			 production of electricity by each type of generation.
			(b)Generation
			 TypesThe study shall include an evaluation of different types of
			 generation facilities, including—
				(1)coal facilities,
			 under which the evaluation shall account for—
					(A)different types
			 of coal and associated generating technologies; and
					(B)the use of
			 technologies designed to minimize and sequester carbon dioxide releases;
					(2)oil and natural
			 gas facilities, under which the evaluation shall account for the use of
			 technologies designed to minimize and sequester carbon dioxide releases;
				(3)hydropower,
			 including turbine upgrades, incremental hydropower, in-stream hydropower, and
			 pump-storage projects;
				(4)thermal solar
			 facilities; and
				(5)nuclear
			 facilities.
				(c)Report to
			 CongressNot later than 18 months after the date of enactment of
			 this Act, the Secretary shall submit to the appropriate committees of Congress
			 a report that contains a description of the results of the study conducted
			 under this section (including an assessment of any region-specific factor, such
			 as water availability and energy reliability, that should be considered in
			 evaluating the results).
			5.Reclamation
			 water conservation and energy savings study
			(a)DefinitionsIn
			 this section:
				(1)Reclamation
			 projectThe term Reclamation project means a project
			 authorized by the Federal Government and carried out by the Bureau of
			 Reclamation.
				(2)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Commissioner of Reclamation.
				(b)Study
				(1)In
			 generalIn accordance with paragraph (2), to promote the
			 efficient use of energy in water distribution systems, the Secretary shall
			 conduct a study to evaluate the quantities of energy used in water storage and
			 delivery operations in Reclamation projects.
				(2)ElementsIn
			 conducting the study, the Secretary shall—
					(A)assess and
			 estimate the annual energy consumption associated with the Reclamation
			 projects; and
					(B)identify—
						(i)the
			 Reclamation projects that consume the greatest quantity of energy; and
						(ii)the aspect of
			 the operation of each Reclamation project described in clause (i) that is the
			 most energy intensive (including water storage and releases, water delivery,
			 and administrative operations); and
						(C)identify
			 opportunities to significantly reduce current energy consumption and costs with
			 respect to each Reclamation project described in subparagraph (B), including,
			 as applicable, through—
						(i)reduced
			 groundwater pumping;
						(ii)improved
			 reservoir operations;
						(iii)infrastructure
			 rehabilitation;
						(iv)water reuse;
			 and
						(v)the
			 integration of renewable energy generation with project operations.
						(c)Report to
			 CongressNot later than 18 months after the date of enactment of
			 this Act, the Secretary shall submit to the appropriate committees of Congress
			 a report that contains a description of the results of the study conducted
			 under this section, including an estimate of the quantity of renewable energy
			 potentially available for generation from reclamation projects.
			6.Desalination
			 research
			(a)In
			 generalThe Secretary of the Interior (referred to in this
			 section as the Secretary) shall operate, manage and maintain
			 facilities to carry out research, development, and demonstration activities to
			 develop technologies and methods that promote brackish groundwater desalination
			 as a viable method to increase water supply in a cost-effective manner.
			(b)Objectives;
			 Activities
				(1)ObjectivesThe
			 Secretary shall conduct demonstration projects—
					(A)to develop new
			 water and energy technologies with widespread applicability; and
					(B)to create new
			 supplies of usable water for municipal, agricultural, industrial, or
			 environmental purposes.
					(2)ActivitiesIn
			 operating, managing, and maintaining the facilities under subsection (a), the
			 Secretary shall carry out—
					(A)as a priority,
			 the development of renewable energy technologies for integration with
			 desalination technologies—
						(i)to
			 reduce the capital and operational costs of desalination;
						(ii)to
			 minimize the environmental impacts of desalination; and
						(iii)to increase
			 public acceptance of desalination as a viable water supply process;
						(B)research
			 regarding various desalination processes, including improvements in reverse and
			 forward osmosis technologies;
					(C)the development
			 of innovative methods and technologies to reduce the volume and cost of
			 desalination concentrated wastes (including the disposal of desalination
			 concentrated wastes) in an environmentally sound manner;
					(D)an outreach
			 program to create partnerships with States, academic institutions, private
			 entities, local public agencies, and other appropriate organizations to conduct
			 research, development, and demonstration activities, including the
			 establishment of rental and other charges to provide revenue to help offset the
			 costs of operating and maintaining the facility; and
					(E)an outreach
			 program to educate the public on—
						(i)desalination and
			 renewable energy technologies; and
						(ii)the benefits of
			 using water in an efficient manner.
						(c)Authority of
			 SecretaryThe Secretary may enter into contracts or other
			 agreements with, or make grants to, appropriate entities to manage, operate, or
			 otherwise carry out this section, including an agreement with a local or
			 regional academic institution or a consortium of institutions to manage
			 research activities.
			(d)ReauthorizationSection
			 8 of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law
			 104–298) is amended—
				(1)in subsection
			 (a), in the first sentence, by striking 2011 and inserting
			 2016; and
				(2)in subsection
			 (b), by striking $25,000,000 for fiscal years 1997 through 2011
			 and inserting $2,000,000 for each of fiscal years 2012 through
			 2016.
				7.Enhanced
			 information on water-related energy consumptionSection 205 of the Department of Energy
			 Organization Act (42 U.S.C. 7135) is amended by adding at the end the
			 following:
			
				(n)Water-related
				Energy Consumption
					(1)In
				generalNot less than once during each 3-year period, to aid in
				the understanding and reduction of the quantity of energy used in association
				with the use of water, the Administrator shall conduct an assessment under
				which the Administrator shall collect information on energy use in various
				sectors of the economy that are associated with the procurement, treatment, or
				delivery of water.
					(2)Required
				sectorsAn assessment described in paragraph (1) shall contain an
				analysis of water-related energy use for all relevant sectors of the economy,
				including water used for—
						(A)agricultural
				purposes;
						(B)municipal
				purposes;
						(C)industrial
				purposes; and
						(D)domestic
				purposes.
						(3)EffectNothing
				in this subsection affects the authority of the Administrator to collect data
				under section 52 of the Federal Energy Administration Act of 1974 (15 U.S.C.
				790a).
					.
		8.Energy-water
			 research and development roadmap
			(a)In
			 GeneralNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall develop a document to be known as the
			 Energy-Water Research and Development Roadmap to define the
			 future research, development, demonstration, and commercialization efforts that
			 are required to address emerging water-related challenges to future,
			 cost-effective, reliable, and sustainable energy generation and
			 production.
			(b)Report
				(1)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, the Secretary shall submit to the appropriate committees of Congress
			 a report describing the document described in subsection (a), including
			 recommendations for any future action with respect to the document.
				(2)InclusionsThe
			 report described in paragraph (1) shall include a review of existing research,
			 development, and demonstration programs within the Department of Energy to
			 determine which programs should include water use considerations.
				9.Energy-water
			 clean technology grant program
			(a)DefinitionsIn
			 this section:
				(1)Eligible
			 entityThe term eligible entity means—
					(A)an eligible unit
			 of local government;
					(B)an Indian tribe;
			 and
					(C)a water or
			 wastewater agency of a State or local government or other public agency.
					(2)Eligible unit
			 of local governmentThe term eligible unit of local
			 government has the meaning given the term in section 541 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17151).
				(3)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
				(b)Grant
			 ProgramIn accordance with subsection (c), the Secretary may
			 carry out a competitive grant program under which the Secretary may provide
			 grants to eligible entities to demonstrate the deployment of technologies that
			 reduce the consumption of, or conserve, energy supplies through energy savings
			 and water conservation activities in commercial, residential, and mixed-use
			 development projects.
			(c)Requirements
				(1)Provision of
			 assistanceIn carrying out the program under subsection (b), the
			 Secretary shall provide assistance to eligible entities that carry out projects
			 that—
					(A)have the
			 potential to be replicated in other locations;
					(B)are of sufficient
			 size to demonstrate deployment of the project at scale; and
					(C)are likely to
			 accelerate and expand investment in cost-effective technologies that
			 demonstrate sustained reductions in energy consumption or conservation of
			 energy supplies, including the deployment of renewable energy and water reuse
			 technologies.
					(2)PrioritizationIn
			 selecting eligible entities under paragraph (1), the Secretary shall give
			 priority to each eligible entity that carries out a project that has the
			 potential to create sustained energy reductions that are greater than 50
			 percent for the project development, as compared to similar project
			 developments that do not include the technology used by the project that is the
			 subject of the demonstration.
				(3)Cost-sharingEach
			 demonstration activity carried out under a project under this program shall be
			 subject to each cost-sharing requirement described in section 988 of the Energy
			 Policy Act of 2005 (42 U.S.C. 16352).
				(4)Public-private
			 partnershipsThe Secretary shall provide a grant under this
			 section only to an eligible entity that uses a public-private partnership to
			 design and carry-out the project of the eligible entity.
				(5)Limitation on
			 fundsFunds provided through a grant made by the Secretary under
			 this section shall not be used by the recipient eligible entity for any
			 operation or maintenance cost of the eligible entity.
				(6)ReportThe
			 Secretary shall require each eligible entity that receives a grant from the
			 Secretary under this section to submit to the Secretary on a date not later
			 than 1 year after the date on which the eligible entity completes the project
			 of the eligible entity a report that contains a description of—
					(A)the estimated
			 reductions in water use achieved by the project of the entity;
					(B)the reductions in
			 energy consumption achieved by the project of the entity;
					(C)the comprehensive
			 environmental benefits achieved by the project of the entity; and
					(D)the manner by
			 which each reduction or benefit described in subparagraphs (A) through (C)
			 compare to the original estimates of the eligible entity.
					10.Rural water
			 utilities energy and water efficiency programAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall establish and carry out a program
			 similar to, and consistent with, the national rural water and wastewater
			 circuit rider program established under section 306(a)(22) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 1926(a)(22)) (including the authority
			 to make grants)—
			(1)to provide
			 on-site technical assistance to rural drinking water and wastewater utilities
			 (including utilities serving an Indian tribe (as defined in section 4 of the
			 Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)));
			 and
			(2)to improve energy
			 efficiency, identify and develop alternative and renewable energy supplies, and
			 conserve water in the operation of rural drinking water and wastewater
			 utilities.
			11.Comprehensive
			 water use and energy savings study
			(a)In
			 GeneralAs soon as practicable after the date of enactment of
			 this Act, in consultation with other Federal agencies and appropriate entities,
			 and incorporating available governmental and nongovernmental data as
			 appropriate, the Secretary shall conduct a comprehensive study to determine the
			 interrelated nature of water and energy use (including energy consumption in
			 water-related processes and the manner by which to reduce water-related energy
			 consumption) to promote the efficient use of water and energy.
			(b)Required
			 components
				(1)In
			 generalIn conducting the study under subsection (a), the
			 Secretary shall include each component described in paragraphs (2) through
			 (5).
				(2)Industrial
			 waterIn accordance with paragraph (1), the Secretary
			 shall—
					(A)assess the annual
			 industrial water use of the United States through a comparison, as the
			 Secretary determines to be appropriate, of the differences in usage
			 among—
						(i)various regions
			 of the United States;
						(ii)industry types
			 and processes; and
						(iii)the use of
			 in-plant waste treatment facilities; and
						(B)identify
			 opportunities to reduce significantly industrial energy consumption and
			 associated costs through the use of—
						(i)water management
			 strategies;
						(ii)water
			 conservation using technologies in existence as of the date of enactment of
			 this Act; and
						(iii)reused water,
			 particularly with respect to industrial energy applications.
						(3)Peak
			 demandIn accordance with paragraph (1), the Secretary shall
			 identify options to reduce energy use by water treatment and delivery systems
			 during peak electric demand periods, including through—
					(A)the use of
			 increased water storage facilities;
					(B)the aggregation
			 of water system utility accounts;
					(C)the installation
			 of supervisory control and data acquisition systems; and
					(D)improvements made
			 to primary and secondary water and wastewater treatment.
					(4)Nonpotable
			 water sourcesIn accordance with paragraph (1), the Secretary
			 shall identify and assess—
					(A)the applications
			 and uses for nonfreshwater sources of water supply in industrial, commercial,
			 and residential applications; and
					(B)the potential
			 energy conservation that may result from the use of nonfreshwater supplies,
			 including—
						(i)recycled and
			 reclaimed water;
						(ii)produced water;
			 and
						(iii)other
			 nontraditional water sources.
						(5)Embedded
			 energyIn accordance with paragraph (1), to facilitate an
			 understanding of the potential energy savings associated with water
			 conservation and efficiency, the Secretary shall assess and estimate the
			 quantity and type of energy consumed in the procurement, transport, and
			 treatment of water supplies and wastewater that serve industrial, commercial,
			 and residential uses, including variations relating to differences in geography
			 and types of supply and wastewater processes.
				(c)ReportNot
			 later than 18 months after the date of enactment of this Act, the Secretary
			 shall submit to the appropriate committees of Congress a report that contains a
			 description of—
				(1)the results of
			 the study conducted by the Secretary under this section; and
				(2)the means by
			 which to incorporate, and the benefits of incorporating, the results of the
			 study into related reports prepared by the Secretary.
				
	
		July 11, 2011
		Read twice and placed on the calendar
	
